146 U.S. 513 (1892)
MITCHELL
v.
NEW YORK, LAKE ERIE AND WESTERN RAILROAD COMPANY.
No. 71.
Supreme Court of United States.
Argued December 6, 1892.
Decided December 12, 1892.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*514 Mr. Hermon H. Shook for plaintiff in error.
Mr. Charles Steele and Mr. William D. Guthrie for defendant in error; but the court declined to hear them.
THE CHIEF JUSTICE: A verdict for the defendants was directed in this case, on the ground that there was not sufficient evidence to justify a recovery. We concur in that view, and therefore affirm the judgment.
Judgment affirmed.